Title: James Madison to David Weaver, 13 October 1833
From: Madison, James
To: Weaver, David


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                13: Oct. 1833.
                            
                        
                        Since the receipt of your last Mr Brockman has made some enquiries respecting the disposal of the beeves and
                            thinks there will be no difficulty in obtaining a purchaser.
                        On the subject of the clover seed I will take the quantity mentioned in my letter of the 13th. of last month
                            but expect it at the price of last year. The general demand of this neighbourhood renders it probable that a larger quantity
                            will be taken on the same terms tho’ I have not had any positive engagement made with the neighbours.
                        
                            
                                J. M.
                            
                        
                    